IN THE
                        TENTH COURT OF APPEALS

                               No. 10-17-00225-CV

ULLJA KUNTZE,
                                                      Appellant
v.

SANDRA COWAN AND WILLIAM E. FASON,
                                                      Appellees


                          From the 21st District Court
                            Burleson County, Texas
                             Trial Court No. 28,904


                                     ORDER


      All relief requested in the document titled “ULLJA KUNTZE’S REQUEST FROM

THIS COURT TO RECONSIDER ITS ORDER ISSUED ON FEB 14, 2018 (SEE A COPY OF

ORDER UNDER APPENDIX: ‘2’)” filed on March 1, 2018 is denied.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion Denied
Order issued and filed August 29, 2018